    Case 1:19-cv-02598-MKV Document 65 Filed 03/11/21 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
   UNITED STATES DISTRICT COURT                                       DOC #:
   SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 
   -----------------------------------------------------------------X
   RICHARD LEBRON,

                                               Plaintiff,                19-cv-2598-MKV

                         - against -                                     ORDER TO PRODUCE
                                                                         INMATE FOR DEPOSITION
   RAUL RAMOS, M.D., Sight Medical Director, North
   Infirmary Command; WOLF, Registered Nurse, Hemo-
   Dialysis Nurse, North Infirmary Command; CORREA,
   correction Officer, North Infirmary Command;
   NWAGWU,Correction Officer, North Infirmary
   Command,

                                                Defendants.
   ------------------------------------------------------------------X
   HONORABLE MARY KAY VYSKOCIL
   UNITED STATES DISTRICT JUDGE

                     IT IS HEREBY ORDERED: that (1) the Warden or other official in charge of

   the Elmira Correctional Facility, located in Elmira, New York, produce inmate Richard Lebron,

   DIN No. 19A1407, at Elmira Correctional Facility, for the taking of his deposition via

   videoconference on May 13, 2021, at 9:30 a.m., and for so long thereafter, from day to day, as

   the deposition continues; and that (2) inmate Richard Lebron appear at Elmira Correctional

   Facility or in such place as designated by the Warden or other official in charge of Elmira

   Correctional Facility so his deposition may be taken.

   Dated: New York, New York
          March 11, 2021

7KH &OHUN RI &RXUW LV UHVSHFWIXOO\            ___________________________________
                                                    _________________
                                                                   ____
                                                                   __ _ ____
                                                                          ______________
UHTXHVWHG WR PDLO D FRS\ RI WKLV                   MARY
                                                          MARY KAY
                                                                 KA    VYSKOCIL
                                                                   AY VYSKSKKOCIL
2UGHU WR WKH SUR VH 3ODLQWLII DW WKH          UNITED
                                                      UNIT     STATES
                                                          TED STA  TE DISTRICT JUDGE
                                                                 ATE
                                                                   TES             JUDG
DGGUHVVRIUHFRUG



   2365932.1
